Title: From John Adams to Samuel Adams, 29 August 1782
From: Adams, John
To: Adams, Samuel



The Hague August 29. 1782
Dear Sir

The King of England has Sent Mr Fitzherbert to Paris with a Commission to treat of Peace, with his dear Brother the King of France and with the Ministers of the states General, and of all other Principum et Statuum quorum interesse poterit. The States General have appointed Mr Brantzen to make Peace too but in concert with France and the other belligerent Powers. Mr Brantzen is not yet gone but he told me two days ago that he should set off in a few days. The Object is to see if they can agree upon Preliminaries at Paris, previous to a general Congress. Dr Franklin and Mr Jay are to inform me by Expresses of what passes. But the Earl of Shelburne, is very Secret and misterious. He is afraid of opposition at home.
The Success will depend upon Events, the Fate of Gibraltar, the East Indies, New York &c. Mr Laurens declines acting in the Commission for Peace for which I am very Sorry as well as that Mr Jefferson is not arrived.
The English are humbled and depressed to a degree, but not unanimously So. There is a great Body that still blusters and vapeurs, and the Refugees are indefatigable in irritating these, to recommence offensive Hostilities in America. Any Signal Success would enable them to carry the Point, but there is no Probability of Such success. Releiving Gibraltar which would be a brilliant Event, would however not have the Effect because tho a great Thing would be saved, Yet nothing would be positively gained by it.
It is not possible to Say how long England may hold out: but her Distresses increase and new Embarrassments are rising up. Scotland is now in Motion—all Such Things however operate slowly and faintly, in reducing the Fury of the Nation, and Still more so in convincing the King, to whose will Shelburne seems as much devoted as ever North was.
Means are still found to bouy up, the Hopes of a Party, that Some Conquest or Conciliation may yet be effected with America, and it will never cease to be so, while they have so many hired Lyars in their Pay, who stick at nothing however gross and nothing is too gross to impose.

With my best Respects to your Family, I am, my dear sir Yrs

